Non-Technical Summary
(NTS)

For Photovoltaic Power Plant Sainshand,
Mongolia

04/08/2016
By Desert Solar Power One LLC

Table of Contents

CHAPTER 1 INTRODUCTIO!

11 Project Introduction. ........ 00... cee cee cece e eee eeceeeeeseeeeseeeeeeeeseee ee eee eee eeeaees 2
1.2 Project Location......... 0. cece eee eec eee eee eee eeeeeeeeenseeeeeeeeeeeeeeeeeeeeeeeeneneeeeae 2
13 Project Component......... 00... ceeceeceecee eee eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeneegeed 4
14 Transport and Accessibility........... 0. ccccecceeceee eee eeeeeceee eee een een eeaeeasenteen segs 5
15 Project Phases............ccccecc eee eee scence ee eee eee eee eee eea eee eea eee eeeeeeeee eee esieeteead 6
CHAPTER 2 PROJECT BACKGROUND.........ccccsseeecceseeceeeeeeeeeeeeeeesseseesseaeee 7
2.1 Project Rationale........... cece cec cece eee eee eee ecneeeeeeeeeeeeeeeeeeeeeeeeeeeeeaneteenee 7

2.2 Project Alternatives...

2.3 Project Development Process and current Status..............00..0eeecsseeeceeeeeeee eens 8
24 ESIA and Strategic Assessment Process.............ccceeeeeeeeeeeee eee eee eee een eee eenees 9
25 Public Consultations and Disclosure..................0.:ceeeceeeeeeeeee sees nessa essen es 10
26 Current Environmental and Social Situation and Consideration..................... 11

CHAPTER 3 SUMMARY OF ENVIRONMENTAL AND SOCIAL IMPACTS
AND BENEFITS. ..........ccccseccesccseeceseceeeceneceeecceeeseeeceeeeceeceeeeeeeceeeeeeeeeses 12

3.1 Introduction. .........0. 00. cee cece cece cece ences eeeeeeeee essa eeeeeeesaseetaeseeeeeeaeeee 12
3.2 Summary of Environmental and Social Benefits, Potential Adverse Impacts,

Mitigation and Management Measures.................cccceceeceeeeeeeeeeeeeeeeeeeeneeneeneeaee 13

CHAPTER 4 FURTHER INFORMATION AND CONTACT

DETAILS..........0ccccccceessccsceeseecceeeeeeecceeeseeseeeeecceeeeeeessseaesseesecseeeeeeseeees 18
4.1 Contact Details and further information. ..............0...00cccee ec eeeseeesee cence ee eee 18
4.2 How to address any issue........ 0.0.0.0 cece e ec cee cence eeee cence eeeeea eee esta eeeeeeenaee 18
CHAPTER 1 INTRODUCTION

Based on the findings of the Environmental and Social Impact Assessment (ESIA) study
conducted on the 30 MW Solar Power Plant being developed in Sainshand, Mongolia
(hereinafter referred as the Project), this non-technical summary (NTS) provides a
summary in non-technical language, especially regarding the project scope, the benefits
of the project and mitigation actions on the impacts of the project.

The ESIA contains more detailed information on the Project and the environmental and
social issues considered. It describes the need for the project, the details of the project
and considers alternatives for the project. Potential effects of the Project on the
environment and the local community are assessed and mitigation actions are proposed.
The developer commits to the Environmental and Social Management Plan (ESMP),
which describes the monitoring and mitigation requirements for the duration of the
project, including the construction, the operation and the decommissioning phase.

Further, a Stakeholder Engagement Plan (SEP) has been developed alongside the ESIA,
which describes the planned stakeholder consultation activities and engagement process.

1.1 Project Introduction

The Project consists of a PV Solar Power Plant in south-eastern Mongolia to generate up
to 30 MW of electricity for the national grid. In 2014, the project land of 714,000 sqm
has been leased from the city council of Sainshand for the next 25 years. The on-site
substation will transport the electricity generated from the plant via an overhead
transmission line to the main grid substation, which located 2.7 km from the project site.
A network of roads and other infrastructure will be constructed on-site in order to allow
the construction and maintenance of the plant.

1.2 Project Location

The Project is being developed in south-eastern Mongolia situated next to the Sainshand
city in Dornogobi Province, approximately 450 km south east from Ulaanbaatar. Around
80ha of unused land which is owned by the city of Sainshand is explored for its aptitude
for PV power generation. The land is government owned and has been leased by the
project company from the government. The city of Sainshand is situated about 4 km
north from the project site. The location for the proposed PV Power Plant is sketched in
Figure 1-1. A general overview of the proposed PV area is presented in Figure 1-2 and

2
Figure 1-3 and Figure 1-4 present photos from the project site to illustrate the current
landscape and surroundings of the project site.

RUSSIA _~
ne

@ Ulaanbaatar pee

MONGOLIA

Proposed
Location
Sainshand

Figurel-1 Map of Mongolia with Project location

e z
Figure 1-2 Overview of proposed PV Area

Figure 1-3 On site view in south-west Figure 1-4 On site view in west direction
direction

13 Project Components

The PV project contains three major components, which are PV modules, mounting
system and invertors. The Project will also include underground cables which connect the
solar panels with the invertors and the on- site substation. Further, there will be a control
centre compound including permanent worker’s facilities and site office located on the
project site. A approximately 3km 35kV overhead transmission line will connect the on-
site substation with the existing grid substation. In order to allow the construction and
maintenance of the plant, access roads from the existing highway to the Project site and
necessary connection roads on the project site will be build.

The Project will consist of approximately 115,392 solar modules, each consisting of 60
cells of polycrystalline technology. Each cell has a size of 15.6 cm x 15.5 cm. One
module comes with a nominal maximal power of 250W. A typical solar power panel is
shown in Figure 1-5 below.

The route of the transmission line has not currently been fully defined; however the route
will be within a range of maximum +/- 200m of the route indicated in Figure 1-2. The
transmission line will be approximately 3km long.
Figure 1-5: Typical sketch for changing table inclinations

bo.
eg =
=)

Figure 1-6: Conceptual Area Layout

14 Transport and Accessibility

Mongolia has an emerging infrastructure. For the accessibility of Mongolia from abroad,
which is required to transport equipment like inverters and modules, the railroad can be
used. The proposed location is very close to the railway station of Sainshand.

After reaching the railway station, the equipment shall be loaded onto trucks, respectively
heavy-duty trucks. The route of the trucks from the rail station to the site is shown in

5
Figure 1-6. The distance between both locations is approximately 8.5 km only. All related
existing roads are in adequate conditions.

Construction works will increase the number of large vehicles on local roads and might
damage the roads. Overall, the impact on existing transportation infrastructure will be
minor due to the short duration and the short distance to the project site.

Figure 1-6: Route from rail station to PV site

15 Project Phases

Planning and Construction Phase (current-June 2017): This includes the preparation of a
detailed design, planning and transportation of the various components to the site, and
onsite preparation activities for the installation of the PV modules and other components.

Operation Phase (2017-approximately 2037): This phase involves the normal daily
operation of the Project and the maintenance of the turbines and all other components.

Decommissioning Phase (open): It is unclear if the operation of the project is extended
after 20 years or if the Project is completely decommissioned in 2037. The
decommissioning of the Project would include the disconnection of Project components
for their final disposal.
CHAPTER 2 PROJECT BACKGROUND

2.1 Project Rationale

The project will result in crucial positive environmental and economic impacts on the
strategic and national level. Mongolia has adopted a national program aimed at reducing
greenhouse gas emission and promoting the use of renewable power. The government set
the aim to have 20-25% of the Mongolian energy produced by renewable energy sources
by 2020. Today the main part of energy in Mongolia is produced by coal-fired plants.
These plants cause significant short-term and long-term environmental damages

The Government of Mongolia promotes electric power generation from renewable
energies to further increase its domestic total power generation capacity. Economic
growth and a boom in the mining sector are leading to a higher energy demand for the
whole country. Especially during peak demand expensive electricity has to be imported
from Russia.

Mongolia has tremendous renewable energy resources available, in particular the energy
of the sun. Mongolia has very convenient climatic conditions for effective use of these
resources. Due to PV plants Mongolia is able to reduce the energy import expenses from
Russia significantly, making solar power an important part of achieving national
renewable energy targets.

2.2 Project Alternatives

The analysis for this project contains options that include site selection alternatives, the
“With Project” versus “Without Project” alternative and other energy resources
alternatives.

The landscape on the proposed site shows a very scarce and low vegetation (no trees).
Besides, the location has the advantage of having great accessibility to other countries,
especially China, as there is a railroad nearby connecting Mongolia with China, offering
an ideal opportunity to transport all relevant components of a PV power plant. Solar
devices were put to collect data on solar conditions and the distance to substation was
also weighed as a key element. The other sites that were considered include Dalanzadgad,
Arvaikheer, Choir, Mandalgovi, Herlingiin Den, Taishir, Dorgon and Durgun.. Having
put everything into consideration, Sainshand was chosen as the site where the 30MW
solar project is going to be implemented.

Going forward with the proposed project alternative is considered the best possible option
as opposed to ‘No Project’ since the proposed project is considered a green and

7
environmental solution for energy generation in Mongolia as the solar energy considered
as renewable clean technology with no emissions as well as the global and local trend for
energy generation.

Using solar energy is one of the preferable options with less impact than the conventional
resources, furthermore, it is considered as a promising green option for Mongolia with
high sunshine days and high land availability.

2.3. Project Development Process and Current Status

In 2012, a MoU was signed between the developer and the Ministry of Energy of
Mongolia to develop in total 100 MW in several projects, whereas the first 30 MW
Project is now being realised in Sainshand.

The approval process for Energy Projects is fixed within the Energy Law. The Energy
Law provides the legal framework for the energy sector restructuring from being
centrally planned to market-based. This law introduced the independent energy regulator,
the Energy Regulatory Authority, and vested powers and responsibilities to key
institutions involved in managing and operating the energy sector. With the 2001
establishment of the Energy Regulatory Authority (Energy Regulatory Committee (ERC)
since 2012), energy regulation has been in place for over a decade.

During the past years, the developer has secured all major licences and approvals
required for the construction of the project. They include:

e The land use rights for the land on which the Solar PV Power Plant shall be build;
e Construction License for constructing the Solar PV Power Plant

¢ General Environmental Impact Assessment (EIA)

e Environmental protection action plan

¢ Grid Capacity Study

e Signed Power Purchase Agreement

e Electric Power Dispatching Services Agreement

e Feasibility Study Approval

The land for the Project has been secured trough a long-term lease agreement. The EIA
has been approved by the Ministry of Environment and Urban Development in 2013 and
the construction is expected to be completed in 2017. Obtaining the remaining permits is
currently ongoing.

24 ESIA and Strategic Assessment Process

In addition to the Environmental Impact Assessment (EIA) required and approved by the
Ministry of Environment and Urban Development in 2013, an environmental and social
impact assessment (ESIA) study has been conducted in line with the European Bank for
Reconstruction and Development (EBRD) Environmental and Social policy. The ESIA
addresses issues of environmental protection, social and environmental risk
management, information disclosure and stakeholder engagement.

EBRD Performance Description Applicable
Requirements

PRI: Assessment and Management | Requires assessment of negative Yes

of Environmental and Social and positive environmental and

Impacts and Issues social impacts at an early stage of

project development and the
adoption of a systematic approach
to monitor and manage impacts on
an on-going basis.

PR2: Labour and Working Requires that the pursuit of Yes
Conditions economic growth through
employment creation and income
generation must be accompanied
by protection of the fundamental
rights of workers. It is designed to
maintain sound worker-
management relationships and
promote fair treatment, non-
discrimination and equal
opportunities for workers.

PR3: Resource Efficiency, Requires a project-level approach Yes
Pollution Prevention and Control to pollution prevention and control
as well as resource efficiency in
line with European and
international legislation and
practices.

PR4: Health and Safety Addresses the responsibility to Yes
avoid or minimise the risks and
impacts to community health,
safety and security of the local
community that may arise from
project-related activities, with
particular attention to vulnerable
groups.

PRS: Land Acquisition,
Involuntary Resettlement and
Economic Displacement

Is triggered when land acquisition
is undertaken involuntarily when
the Project has right to legally
expropriate land. Resettlement
refers both to physical
displacement (relocation or loss of
shelter) and to economic
displacement (loss of assets on land
or access to assets on land that
leads to loss of income sources or
other means of livelihoods).

Yes

PR6: Biodiversity Conservation
and Sustainable Management of
Living Natural Resources

Requires that projects avoid or
mitigate threats to biodiversity
arising from their operations, as
well as manage renewable natural
resources in a sustainable manner.
Where critical or natural habitats
are affected, projects must achieve
“net gain’ or ‘no net loss’ in
biodiversity respectively.

Yes

PRO7: Indigenous Peoples

Requirement to safeguard the rights
of indigenous peoples, identified as
social groups with identities that
are distinct from mainstream
groups in national societies, and
who are often among the most
marginalized and vulnerable
segments of the population.

No, no occurrences in the location
of the Project

PROS: Cultural Heritage

Aims to ensure that developers
protect cultural heritage in the
course of project activities and to
support the conservation of cultural
heritage.

No, no cultural heritage in the
location of the Project

25 Public Consultations and Disclosure

According to the Mongolian legislation, it was not required to consult the public in the
scope of the EIA. Nevertheless, a Stakeholder Engagement Plan (SEP) has been
developed in the frame of the ESIA and in line with the EBRD PR 10 requirement, which
sets our certain recommendations for stakeholder engagement to ensure that stakeholders
are appropriately engaged on environmental and social issues that could potentially affect

them through a process of information disclosure and meaningful consultation.

A draft of the ESIA has been disclosed to the public and key project stakeholder have
been identified to organise the planned stakeholder engagement that will be implemented
throughout the Project ( For details, please refer to the SEP).

Key Stakeholders include:

10

e Workers and employees on site and workforce of EPC Contractor and Project
Operator

¢ Local Residents

e Herders and Normads

e Government Organisations

e¢ Non-Government Organisations

e Suppliers and Construction Companies

e Investors

26 Current Environmental and Social Situation and Consideration

a) Environmental

The Project area does not lie within any internationally or nationally designated areas for
nature conservation or area of high biodiversity value. A biodiversity study has been
conducted.

Most of the plant species in the region belong to the dry-rocky ecological communities
and a few others belong to the dry-salt marsh ecological communities, which can be seen
as a distinguishing feature of the area. In general, the land on which the power plant is to
be built has more or less degraded and has been widely covered by antropophilus plants.

As of fauna that represents the region in which Sainshand town is located, only few
species of vertebrates observed in addition to few ground and soil-inhabiting insects that
is typical to extreme arid environment. The project area has avian representatives of
Passeriformes of the steppe-desert and the chance of migratory birds passing over is low.

The total project site comprises approximately 741.000 sqm. The Project area is located
at approximately 940 m above sea level, at a distance of 4 km north-west of Sainshand
city. The area is a relatively flat, open desert consisting of grassland with brown, light
brown coloured soil. The land is not used for agricultural farming or similar activities and
its usage for the project does not endanger any flora and fauna species.

The climate of the region is an intercontinental climate with a broad temperature range
between winter and summer. The average temperature ranges from -18.1°C in winter to
an average of 22.7°C in summer. Most of its rains falls during the summer. It is
generally a region of high atmospheric pressure. It is constantly windy throughout the

11
year, whereas the strongest winds are measured during spring with wind speeds of up to
6.0 m/second.

No shortage of underground water resources is expected within the project
implementation area or surroundings due to the construction of the Project and its later
operation.

There are no known archaeological or cultural heritage features within the project site.

b) Social

The population of Dornogobi province was 60.9 thousand permanent residents as of the
end of 2012 and low growing rates have been observed in the past years. Sainshand is a
very well-developed city with stable infrastructure and centralized development.

The cost of living for the population in the province is higher than the national average at
present. 19.6 percent of the population is living below the poverty line.

In the city, there are 500 enterprises, organizations, industry and service providers
registered. Currently, the unemployment rate is 2.6%. Most of them are aged between 25
and 35 years and are active in the sectors education, arts and culture.

Dornogovi province is considered as a region with highly developed road,
communication and infrastructure.

CHAPTER 3 SUMMARY OF ENVIRONMENTAL AND
SOCIAL IMPACTS AND BENEFITS

3.1 Introduction

The ESIA identifies the main environmental and social impacts associated with the
construction as well as operation of the Project. Further, mitigation measures were
identified for potential significant effects and the significance of residual effects
determined. These mitigation measures will be implemented by the determined party to
reduce or remove the negative impacts of the Project. The following chapter summarizes
the key findings.

12
3.2 Summary of Environmental and Social Benefits, Potential Adverse Impacts,
Mitigation and Management Measures

1) Air quality

Construction activities may produce an increased level of dust and emissions which may
temporarily impact the air quality. Here, the machinery and equipment are considered the
main factor and mitigation measures have been identified to reduce the impact on air
quality. This includes the usage of adequate equipment, the covering of transportation
vehicles and the spreading of paved roads with water. After the completion of the
construction works, areas without concrete pavement shall be covered with gravel in
order to prevent emerging of dust. Further, workers shall at all times be equipped with
proper protective equipment when conducting activities that contain a high level of dust.

2) Water Usage

The improper management of water and wastewater could have an impact on the
availability of water in the province. In order to save natural resources and to mitigate the
impact on the current environment, live style and farming and in order to comply with the
existing regulations in Mongolia, several mitigation measures shall be implemented
uring the construction as well as operation of the Project. They include mechanisms on
water conservation in order to reduce the total water usage, authorized hazardous waste
isposals and suitable storage containers, which are emptied regularly and considering of
possible floods and runoffs from rainfall in the design of the Project. The groundwater
shall be inspected and tested in appropriate periods.

The groundwater in the Gobi region is not suitable for drinking and drinking water is
planned to be supplied and provided by the water reservoir of Sainshand city. There are
low amounts of drinking water needed and the supply of the community with drinking
water is not endangered. The impacts of the construction and operation of the plant on
ground water are considered low.

3) Biodiversity and nature conservation

A biodiversity study has been conducted in order to identify existing flora and fauna that
might be harmed by the Project construction and operation.

In general, the land on which the power plant is to be built has more or less degraded and
has been widely covered by antropophilus plants. As of fauna, only few species of

13
vertebrates observed in addition to few ground and soil-inhabiting insects that is typical
to extreme arid environment.

At the present time the project area is used as the pasture land by nomads and there are no
activities which could affect the particular area negatively. Due to construction and
installation works of the Solar PV power plant and the transmission line, the vegetation
cover can be destroyed. There is no negative impact expected on the flora during the
operation of the Project.

In order to mitigate the impact on the existing flora in the area during the construction
phase, the local workforce needs to be aware of mitigation measures and needs to make
sure, the impact is kept on the lowest possible level. Further, the current flora shall be
taken into account when planning roads and flammable materials shall be kept in a
suitable way.

Further, there might be negative on the existing fauna on the project site. This may
include that certain fauna flees from their habitat, a possible impact through waste water
and any distraction of the fauna due to vibrations caused through heavy machinery during
construction. The overall impact on the fauna is considered as low due to the site’s low
ecological significance.

Mitigation measures have been developed in order to minimize the potential impacts on
existing fauna. These include the usage of appropriate construction materials and the
appropriate handling of flammable and lubricating materials. Awareness of the local
workforce concerning the existing fauna shall be established and hunting shall be
prohibited. Further, there shall be small holes left in the fences in order to allow small
animals to escape the project site and keep up their natural movements.

4) Landscape and Visual

Landscape and visual impacts of the Project have been assessed. These impacts during
the operation of the project have been classified as low. The main visual impact are the
photovoltaic panels and possible reflections during the day. This is not considered as a
risk as the project site is situated far from any airports or residential areas. Any visual
impacts during the construction phase are short term impacts and without any
significance. It has been agreed that proper housekeeping is ensured during construction
and any colourful graphics and advertisement will be avoided on the site.

14
5) Soil

Soil erosion may be caused due to human activity within the framework of construction
works and the utilization of heavy machinery and other technical equipment.

To mitigate this risk, where necessary trees, shrubs and perennials shall be planted and
cultivated to prevent soil erosion. Where possible, the original soil layer shall be
maintained and all vehicles shall use designated, paved roads.

6) Waste Management

The improper management of waste streams, including solid waste as well as hazardous
waste, may result in the pollution of the soil as well as the ground water. Main risks
during construction are considered fuel and lubricant leakages.

Appropriate mitigation measures have been identified to be taken into account during the
construction as well as during the operation phase in order to minimize soil pollution and
impact on the ground water. A proper waste management plan shall be implemented and
containers with respective labelling shall be used for disposal. These containers shall be
emptied regularly and the overall amount of waste should be kept at a minimum level.
The spillage of hazardous waste shall be prevented at all times and machinery and other
equipment shall be under regular maintenance.

7) Cultural Heritage

There was no historical and cultural heritage or memorabilia discovered within the
project area as well as along the transmission line corridor. In case of such discovery
during the implementation of construction works of the Project, necessary preservation
and protection measures shall be taken in cooperation with provincial and local
authorities, including professional organizations.

8) Noise

The operation of the Project is not considered to exhibit any significant noises. Although
temporarily, construction and decommissioning activities will contribute to noise
impacts. Especially the use of machinery and equipment are expected to be a source of
noise and vibration within the project site and its surroundings. The closets community to
the project area is about 4km away. Therefore, potentially impacted are the workers on
site, the fauna and other people passing the site.

15
An operational transmission line can be a source of a phenomenon known as "corona
discharge". Any corona discharge would act as a source of audible noise i.e. a crackling
sound occasionally accompanied by a low frequency hum in certain wet conditions. The
high variability in the response of individuals to identical noise sources makes the
prediction of annoyance very difficult. Each individual's response to increased noise
levels is subjective and highly personal. The overall noise impact during operation of the
transmission line is considered as not severe.

Mitigation measures have been identified for noise control. These include the usage of
appropriate technical equipment with adequate noise levels and regular inspections.
Further, the workplace for employees shall be in accordance with the requirements of
protective clothing and accessories shall ensure protection during activities with high
noise levels.

9) Infrastructure and Utilities

The main impact of the Project on the existing infrastructure and utilities is expected to
be in the traffic and road networks. Increased amounts of traffic during construction as
well as decommissioning can have an impact in the road network and local traffic.

[he main part of the transportation of equipment and machinery will be done over train
networks. The impact hereto is considered low. For the last 8km, components have to be
transported on trucks from the Sainshand train station to the project site.

The existing roads are sufficient enough to handle the required vehicles. Nevertheless,
there might be damages on existing roads which are difficult to be measured beforehand.
Further, the impact will be temporarily during construction and decommissioning only.
The construction phase is expected to last approximately 3-5 months. There are no
increased levels of traffic expected during the operation phase.

0) Community Health and Security

Increased levels of traffic can cause congestion on the road networks around and within
the site and thereby leading to potential accidents. This impact is considered short-term
and is not anticipated to cause any permanent effect on the receiving environment.

Nevertheless, transport shall be managed in order to keep the increase in traffic to a
minimum level. Where possible it shall be avoided to access residential areas and main
parts of the city with slow moving heavy transportation vehicles and all trucks shall be

operated by licenced operators and comply with the proposed speed limits.

16
An onsite safety guard should be present at all times in order to avoid unauthorized
access to the project site. These guards must be adequately trained. Further, set up signs
in an adequate distance to the project area warning about the public safety risk of present
components (substation, modules).

11) Occupational Health and Security

There could be additional risks arising for workers health and safety during construction
and operation due to improper material, maintenance of machines and training. The risk
of injury and death due to accidents may be increased.

Therefore, a Workers Health and Safety Plan shall be developed in order to ensure the
safety of any employee on the construction site as well as during operation of the Project.
Such plan shall, among others, include the proper maintenance of any machines and tools
used, the proper instruction and training of personnel to use such machines and the
supply of adequate working equipment for the workers.

Further, the project site shall be fenced in order to avoid unauthorized access. Especially
the substation area must be fenced with concrete walls and locked for unauthorised
personnel at all times.

12) Socio-Economic Conditions

The Developer is committed to social responsibility and local community engagement
and development. Job vacancies during the construction as well as the operation phase,
for skilled as well as unskilled jobs, shall be to the highest extent possible be granted to
local people within Sainshand city and other parts of Mongolia. This includes especially
vacancies for administrative and security positions as well as unskilled construction
workers. The exact numbers of local people hired is not determined yet but will be
published in the course of construction planning.

Further, a corporate social responsibility (CSR) program shall be implemented. Through
all project stages it is necessary to assess and address the needs of the local community
and work together with community members. The plan shall address the aims and
objectives of community members and shall give them the opportunity to participate by
expressing their concerns and limitations. It is considered important to build up a strong
socio-economic relationship with the local community throughout the project.

Cooperation with local universities shall be implemented in order to allow local and
international students to gain hand on experience from the project.

17
CHAPTER 4 FURTHER INFORMATION AND CONTACT
DETAILS

4.1 Contact Details and further information

The full Project preparation documents, including the ESIA (including its annexes like
the ESMP) and the NTS and SEP are available on the EBRD website as well as the
developer’s website. Further, hard copies can be found at the following entities:

e Baterdene Dorjpurev, Bag Zaluuchuud Street A-63, Sainshand 3-r, Dornogovi
Province, Mongolia

e BTT Center, Room 403, Khan-Uul District, Chinggis Avenue-34, BTT-Center,
Ulaanbaatar-2 10351, Mongolia

The contact details of the developer are as follows. All requests for further information
may be addressed to the contact presented below.

Company contact name: Desert Solar Power One LLC

Local address: BTT Center, Room 403, Khan-Uul District, Chinggis Avenue-34, BTT-
Center, Ulaanbaatar-210351, Mongolia

Telephone number: 70112029

E-Mail: batu_co@ yahoo.com

42 How to address any issues

All concern and requests may be addressed and submitted by post, via E-Mail, at the
local office directly or by telephoning the company under the number stated above.

18
